                                                                              FiLir.D
                                                                      U.S. DlSTRiCT COURT
                      IN THE UNITED STATES DISTRICT COURT                    -'•"' ^''»'■
                     FOR THE SOUTHERN DISTRICT OF GEORGll®''                          PH 3- I 1
                                   DUBLIN DIVISION                    CLERIUwl/i^Clkito..
                                                                          SO. L ib i. Li l- OA.

UNITED STATES OF AMERICA


              V.                                         CR 319-003


TREMAYNE O. LINDER
LAKESIA L. HARDEN



                                        ORDER



       After a careful, de novo review of the record, the Court concurs with the Magistrate

Judge's Report and Recommendation ("R&R"), to which objections have been filed. (Doc.

nos. 71, 74.) The Magistrate Judge's R&R recommended denying both Defendants' motions

to suppress. (See doc. no. 69.)

       The thrust of Defendant Harden's objections concerns the R&R's explanation that,

immediately prior to Sergeant Eric Roland conducting the search of Defendants' home,

Defendant Harden's sister, Tamara Harden, "attempted to leave the room, and Sergeant

Roland requested she remain seated in the living room because 'we're probably about to

conduct a search on this residence.'" (Doc. no. 69, p. 4.) Defendant Harden points to the

R&R's omission of the fact that, on cross examination. Sergeant Roland testified both

Tamara Harden and Defendant Harden were not free to leave at that moment. (See doc. no.

73, p. 28; doc. no. 74, pp. 2-3.) Defendant Harden argues this fact is critical because, when

considered along with the totality of the circumstances, it establishes she was in custody at
the time of the search and Sergeant Roland's conduct "significantly curtailed her ability to

object      "(Doc. no. 74, p. 2.) The Court disagrees.

         In Georgia v. Randolph. 547 U.S. 103, 122-23 (2006), the Court held a tenant's

"express refusal of consent to a police search is dispositive as to him, regardless of the

consent of [a cotenant]." Silence and acquiescence do not constitute express refusal. See

United States v. Watkins. 760 F.3d 1271, 1283 (11th Cir. 2014)("[Defendant's] silence and

acquiescence hardly qualify as the type of objection required by Randolph."): United States

V. Harris. 526 F.3d 1334, 1339 (11th Cir. 2008) (holding Randolph did not apply to taxi

passenger who did not "actually express a refusal" to search after driver consented). As the

Magistrate Judge already found, it was incumbent upon Defendant Harden to voice any

objection at the time Sergeant Roland announced his intention to conduct the search. She

said nothing.

         Even assuming Defendant Harden was in custody while she sat unrestrained on her

living room couch as Sergeant Roland began the search, it is well established a person can

give affirmative consent to a search when they are handcuffed and unquestionably in

custody. Illuminative is the following passage from United States v. Telcv« 362 F. App'x 83,

86-87(11th Cir. 2010):

         The record establishes that Telcy was in handcuffs and in custody following
         the discovery of contraband in his car. However, the officers did not employ
         any coercive tactics. The officers did not brandish their weapons and did not
         threaten Telcy or lie to him or otherwise unreasonably pressure him into
         acceding to their request. Detective Tianga merely asked Telcy where his
         apartment was, whether they would find anything illegal inside and whether
         they could search. Telcy identified his apartment and consented. According to
         Detective Tianga, Telcy was fully cooperative with the officers, permitting
         them to search his car, directing them to the right apartment when they
         approached the wrong door and showing them where they could find the keys
         to his safe. Although officers did not inform Telcy of his right to refuse his
      consent, this does not invalidate an otherwise valid consent. See United States
      V. Tavlor. 458 F.3d 1201, 1205 (11th Cir.2006).

      Here, as in Telcv. Defendant Harden fully cooperated with Sergeant Roland from the

moment he approached the front door and she invited him into the home, and there is no

evidence of coercive tactics, brandishing weapons, threats, or lies. Defendant Harden had

every opportunity to voice an objection to the search but did not. This Court concludes, as

did the Magistrate Judge, she was not cowed into silence by police harassment, intimidation,

or coercion. Instead, her decision to remain quiet and allow the search to occur was

voluntary.

       Accordingly, the Court OVERRULES Defendant Harden's objections, ADOPTS the

Report and Recommendation of the Magistrate Judge as its opinion, and DENIES

Defendants' motions to suppress,(doc. nos. 44-46).

       SO ORDERED this               day of August, 2019, at Augusta, Georgia.




                                          UNITED SmTES DISTRICT JUDGE
